Exhibit For Immediate Release January 21, 2010 Jacksonville, Illinois Contact: Richard A. Foss Diana S. Tone President and CEO Chief Financial Officer (217) 245-4111 (217) 245-4111 JACKSONVILLE BANCORP, INC. ANNOUNCES QUARTERLY AND YEAR-END EARNINGS Jacksonville Bancorp, Inc. (NASDAQ Capital Market – JXSB) reported net income for the three months ended December 31, 2009 of $431,000, or $0.22 per share of common stock, basic and diluted, compared to net income of $232,000, or $0.12 per share of common stock, basic and diluted, for the three months ended December 31, 2008.Net income increased $199,000 during the fourth quarter of 2009, as compared to the same period of 2008, primarily due to an increase of $466,000 in other income and a decrease of $294,000 in other expense, partially offset by a decrease of $148,000 in net interest income and increases of $280,000 in the provision for loan losses and $133,000 in income taxes. The Company reported net income of $1,396,000, or $0.72 per share, basic and diluted, for the twelve months ended December 31, 2009, compared to net income of $1,518,000, or $0.76 per share, basic and diluted, for the twelve months ended December 31, 2008.Net income decreased $122,000 during 2009, as compared to 2008, reflecting increases of $2.3 million in the provision for loan losses, partially offset by increases of $1.0 million in other income and $796,000 in net interest income and decreases of $204,000 in income taxes and $95,000 in other expense. The $2.3 million increase in the provision for loan losses during 2009, compared to 2008, is primarily related to the deterioration of two commercial relationships.During 2009, losses related to these two credits totaled $1.9 million.The remaining nonperforming balance of these loans has also contributed to the $368,000 increase in total nonperforming assets during 2009.Nonperforming assets represent 0.81% of total assets as of December 31, 2009, compared to 0.68% at December 31, 2008.Notwithstanding the deterioration in the commercial credits described above, the Company’s core operations continue to improve. The $796,000 increase in net interest income during 2009 reflected a greater decrease in interest expense than interest income during 2009.We experienced decreases of $1.5 million in interest income and $2.3 million in interest expense during 2009.Net interest income has benefited from a steepening yield curve as lower short-term market rates of interest resulted in our deposits repricing faster than our loans, which have yields tied to longer-term rates.Other income increased $1.0 million during 2009 mostly due to increases of $541,000 in net income from mortgage banking operations, $556,000 in gains on sales of securities, and $102,000 in service charges on deposits, partially offset by a decrease of $152,000 in commission income.Other expenses decreased $95,000 reflecting a $123,000 recovery in the impairment of mortgage servicing rights during 2009, compared to a $428,000 impairment charge during 2008, as well as an increase of $508,000 in FDIC deposit insurance assessments during 2009. Total assets were $288.8 million at December 31, 2009, compared to $288.3 million at
